DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3 and 12 have been amended.  Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 19 are pending and examined below.

Allowable Subject Matter
Claims 1-3, 5, 6, 8, 10-12, 14, 15, 17, and 19 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record US 20180178377 A1 discloses a guidance robot including: a driving unit that includes wheels and a motor for moving; a body that is provided on the driving unit and includes sensors for autonomous driving; a display unit that is coupled to the body; a stationary unit that is coupled to the top of the body; a circular rotary unit that has an opening and is provided over the stationary unit to rotate about the central axis of the stationary unit; and a stopper that extends upward from the stationary unit through the opening of the circular rotary unit.
The next prior art of record US 5445235 A discloses an impact absorber for a legged mobile robot having a body and two legs each connected to the body for absorbing impact arising when the robot collides with pipes or other objects in its walking environment so as to protect both the robot and the object. In a first embodiment, the impact absorber comprises a 
As per independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious a protective compartment housing a protective fabric, wherein the protective compartment and the protective fabric are fire resistant; and a control unit communicatively connected to the microphone, the one or more cameras, and the protective compartment, the control unit is configured to: validate detection of a fire event based on the microphone detecting an audible fire alarm and the one or more cameras visually detecting a fire; and initiate inflation of the protective fabric upon validating the detection of the fire event, wherein upon inflation, the protective fabric covers the collaborative robot for protecting the collaborative robot from the fire event.
As per independent claim 10, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious validating, by a control unit configured in the collaborative robot, a fire event based on the microphone detecting an audible fire alarm and the one or more cameras visually detecting a fire; and initiating, by the control unit, inflation of a protective fabric housed in a protective compartment of the collaborative robot upon validating the detection of the fire event, wherein upon inflation, the 
As per independent claim 19, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious validating detection of a fire event based on the microphone detecting an audible fire alarm and the one or more cameras visually detecting a fire; and initiating inflation of a protective fabric housed in a protective compartment of the collaborative robot upon validating the detection of the fire event, wherein upon inflation, the protective fabric covers the collaborative robot for protecting the collaborative robot from the fire event.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Basil T. Jos/Primary Examiner, Art Unit 3666